17-2298
     Ruiz-Hernandez v. Barr
                                                                                    BIA
                                                                               Straus, IJ
                                                                           A206 714 879
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 20th day of February, two thousand twenty.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            BARRINGTON D. PARKER,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   ILEANA MELISSA RUIZ-HERNANDEZ,
14            Petitioner,
15
16                     v.                                        17-2298
17                                                               NAC
18   WILLIAM P. BARR,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Jon E. Jessen, Law Offices Jon E.
24                                       Jessen LLC, Stamford, CT.
25
26   FOR RESPONDENT:                     Joseph H. Hunt, Assistant
27                                       Attorney General; Holly M. Smith,
28                                       Senior Litigation Counsel; Jesse
29                                       Lloyd Busen, Trial Attorney,
30                                       Office of Immigration Litigation,
31                                       United States Department of
32                                       Justice, Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Ileana Melissa Ruiz-Hernandez, a native and

6    citizen of Honduras, seeks review of a June 26, 2017, decision

7    of the BIA affirming a December 15, 2016, decision of an

8    Immigration Judge (“IJ”) denying Ruiz-Hernandez’s application

9    for asylum and withholding of removal.          In re Ileana Melissa

10   Ruiz-Hernandez, No. A 206 714 879 (B.I.A. June 26, 2017),

11   aff’g No. A 206 714 879      (Immig. Ct. Hartford, CT Dec. 15,

12   2016).       We   assume   the   parties’    familiarity   with   the

13   underlying facts and procedural history.

14       Under the circumstances of this case, where the BIA’s

15   opinion closely tracks the IJ’s reasoning, we have reviewed

16   both the BIA’s and the IJ’s decisions.         See Zaman v. Mukasey,

17   514 F.3d 233, 237 (2d Cir. 2008).           The applicable standards

18   of review are well established: the Court reviews factual

19   findings for substantial evidence and legal issues de novo.

20   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d
21   510, 513 (2d Cir. 2009).


                                       2
1        To obtain asylum or withholding of removal, Ruiz-

2    Hernandez was required to establish that “race, religion,

3    nationality, membership in a particular social group, or

4    political opinion was or will be at least one central

5    reason for” the claimed persecution.   8 U.S.C. §§

6    1158(b)(1)(B)(i) (asylum), 1231(b)(3)(A) (withholding);

7    Matter of C-T-L, 25 I. & N. Dec. 341, 346 (B.I.A. 2010)

8    (holding that the “one central reason” standard also

9    applies to withholding of removal).    Ruiz-Hernandez asserts

10   that she was persecuted on account of her membership in the

11   social group of defenseless, Honduran women.   To constitute

12   a particular social group, a group must be “(1) composed of

13   members who share a common immutable characteristic,

14   (2) defined with particularity, and (3) socially distinct

15   within the society in question.”   Matter of M-E-V-G-, 26 I.

16   & N. Dec. 227, 237 (B.I.A. 2014); see Paloka v. Holder, 762

17 F.3d 191, 195–97 (2d Cir. 2014).   An “immutable

18   characteristic” is one that members of the group “either

19   cannot change, or should not be required to change because

20   it is fundamental to their individual identities or

21   consciences.”   Ucelo-Gomez v. Mukasey, 509 F.3d 70, 72-73


                                   3
1    (2d Cir. 2007) (internal quotation marks omitted).

2    “Particularity refers to whether the group is sufficiently

3    distinct that it would constitute a discrete class of

4    persons.”     Matter of W-G-R-, 26 I. & N. Dec. 208, 210

5    (B.I.A. 2014) (internal quotation marks omitted).             “To be

6    socially distinct, a group . . . must be perceived as a

7    group by society.”        Matter of M-E-V-G-, 26 I. & N. Dec. at

8    240.

9           We review for substantial evidence whether an applicant

10   was targeted on account of group membership, see Edimo-

11   Doualla v. Gonzales, 464 F.3d 276, 282 (2d Cir. 2006), but

12   review the agency’s determination of whether a group is

13   cognizable de novo, see Paloka, 762 F.3d at 195.              We find no

14   error    in   the    agency’s   conclusion    that   Ruiz-Hernandez’s

15   proposed social group of defenseless, Honduran women is not

16   cognizable, or in its determination that she was not targeted

17   based on her membership in that proposed social group.

18          In an analogous context, we have agreed with the BIA’s

19   determination that a group based on wealth is not sufficiently

20   particular: “When the harm visited upon members of a group is

21   attributable        to   the   incentives    presented   to     ordinary


                                         4
1    criminals rather than to persecution, the scales are tipped

2    away    from   considering    those       people    a       ‘particular    social

3    group’ within the meaning of the INA.”              Ucelo-Gomez, 509 F.3d
4    at 73.     Such is the case here.           Ruiz-Hernandez argues that

5    her group is distinguished based on gender, claiming that the

6    agency     “failed   [to]   consider      the    social       distinction      and

7    particularity of women victims when compared to that of male

8    victims of gang violence,” but she does not establish that

9    the characteristic of being a “defenseless woman” has a

10   “commonly accepted definition[]” in Honduran society such

11   that the social group has a “definable boundar[y].”                       Matter

12   of W-G-R-, 26 I. & N. Dec. at 214.              We thus perceive no error

13   in   the    agency’s   determination         that       a    social    group    of

14   defenseless, Honduran women was not cognizable.                       See Paloka,

15 762 F.3d at 195–96.

16          In addition, even if such a group were cognizable, Ruiz-

17   Hernandez did not demonstrate that criminals targeted her on

18   account of her membership in that group, as opposed to

19   ordinary criminal motives.        Her written statement explained

20   that she fled Honduras “because of the high crime there,”

21   that she was a victim of several assaults, and that the area


                                           5
1    where she worked was gang-infested.              And her testimony was

2    that her family members and neighbors had also been crime

3    victims and that her assailants never told her why she had

4    been     targeted.         This   testimony      was    significant;       it

5    demonstrated        that    the    criminality         she   feared       was

6    indiscriminate and not related to her social group.               Although

7    Ruiz-Hernandez’s       country-conditions        evidence       established

8    that     Honduras    has    persistent     problems      with     violence,

9    extortion, and police corruption, it did not demonstrate that

10   women,    particularly      defenseless    women,      are   targeted     by

11   criminals more than other members of society.

12          In sum, Ruiz-Hernandez established only that she was

13   victimized by criminals in a high-crime neighborhood in a

14   country plagued by violence.         But status as a crime victim,

15   without more, does not establish a nexus to a protected

16   ground.    See Melgar de Torres v. Reno, 191 F.3d 307, 314 (2d

17   Cir. 1999) (“general crime conditions” do not lend support to

18   an asylum claim because they are not an “enumerated ground.”);

19   Ucelo-Gomez, 509 F.3d at 73.

20          Because   Ruiz-Hernandez      did   not    establish      either     a

21   cognizable social group or that her assailants targeted her


                                         6
1    for any reason other than general criminal motives, she did

2    not   establish     eligibility    for   asylum   or   withholding   of

3    removal.      See     8   U.S.C.    §§ 1158(b)(1)(B)(i)     (asylum),

4    1231(b)(3)(A) (withholding).

5          For the foregoing reasons, the petition for review is

6    DENIED.    All pending motions are hereby DENIED and stays are

7    LIFTED.

 8                                      FOR THE COURT:
 9                                      Catherine O’Hagan Wolfe,
10                                      Clerk of Court




                                         7